UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9712 UNITED STATES CELLULAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 62-1147325 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8410 West Bryn Mawr, Chicago, Illinois 60631 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (773) 399-8900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b‑2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2012 Common Shares, $1 par value 51,723,966 Shares Series A Common Shares, $1 par value 33,005,877 Shares United States Cellular Corporation Quarterly Report on Form 10-Q For the Quarterly Period Ended June 30, 2012 Index Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statement of Operations Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Statement of Cash Flows Six Months Ended June 30, 2012 and 2011 4 Consolidated Balance Sheet June 30, 2012 and December 31, 2011 5 Consolidated Statement of Changes in Equity Six Months Ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Overview 20 Results of Operations 23 Recent Accounting Pronouncements 32 Financial Resources 32 Liquidity and Capital Resources 35 Application of Critical Accounting Policies and Estimates 38 Certain Relationships and Related Transactions 41 Safe Harbor Cautionary Statement 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 Part II. Other Information 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures Part I. Financial Information Item 1. Financial Statements United States Cellular Corporation Consolidated Statement of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars and shares in thousands, except per share amounts) Operating revenues Service $ 1,029,742 $ 1,002,030 $ 2,053,562 $ 1,987,143 Equipment sales 74,658 74,152 142,959 146,131 Total operating revenues 1,104,400 1,076,182 2,196,521 2,133,274 Operating expenses System operations (excluding Depreciation, amortization and accretion reported below) 243,227 227,801 476,391 445,404 Cost of equipment sold 191,700 170,833 378,736 367,488 Selling, general and administrative (including charges from affiliates of $25.9 million and $25.8 million, respectively, for the three months, and $51.9 million and $51.9 million, respectively, for the six months) 435,053 423,953 877,297 863,662 Depreciation, amortization and accretion 147,555 146,577 294,240 289,917 Loss on asset disposals, net 2,702 2,922 492 3,959 Total operating expenses 1,020,237 972,086 2,027,156 1,970,430 Operating income 84,163 104,096 169,365 162,844 Investment and other income (expense) Equity in earnings of unconsolidated entities 25,154 22,469 46,768 43,360 Interest and dividend income 845 748 1,888 1,597 Gain (loss) on investment (3,728 ) 13,373 (3,728 ) 13,373 Interest expense (12,360 ) (25,197 ) (25,771 ) (40,383 ) Other, net (229 ) 175 (27 ) 50 Total investment and other income (expense) 9,682 11,568 19,130 17,997 Income before income taxes 93,845 115,664 188,495 180,841 Income tax expense 34,597 34,732 60,235 59,479 Net income 59,248 80,932 128,260 121,362 Less: Net income attributable to noncontrolling interests, net of tax (6,563 ) (5,993 ) (13,083 ) (11,262 ) Net income attributable to U.S. Cellular shareholders $ 52,685 $ 74,939 $ 115,177 $ 110,100 Basic weighted average shares outstanding 84,707 84,930 84,638 85,206 Basic earnings per share attributable to U.S. Cellular shareholders $ 0.62 $ 0.88 $ 1.36 $ 1.29 Diluted weighted average shares outstanding 85,061 85,397 85,076 85,739 Diluted earnings per share attributable to U.S. Cellular shareholders 0.62 $ 0.88 $ 1.35 $ 1.28 The accompanying notes are an integral part of these consolidated financial statements. 3 United States Cellular Corporation Consolidated Statement of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in thousands) Cash flows from operating activities Net income $ 128,260 $ 121,362 Add (deduct) adjustments to reconcile net income to net cash flows from operating activities Depreciation, amortization and accretion 294,240 289,917 Bad debts expense 30,659 27,677 Stock-based compensation expense 11,057 10,798 Deferred income taxes, net 30,479 80,371 Equity in earnings of unconsolidated entities (46,768 ) (43,360 ) Distributions from unconsolidated entities 6,743 47,143 Loss on asset disposals, net 492 3,959 (Gain) loss on investment 3,728 (13,373 ) Noncash interest expense 902 9,152 Other operating activities 321 1,044 Changes in assets and liabilities from operations Accounts receivable (13,383 ) (35,907 ) Inventory (56,039 ) (48,504 ) Accounts payable - trade (20,987 ) 23,835 Accounts payable - affiliate 3,129 5,102 Customer deposits and deferred revenues 21,131 22,376 Accrued taxes 85,327 11,525 Accrued interest 149 111 Other assets and liabilities (67,203 ) (75,128 ) 412,237 438,100 Cash flows from investing activities Cash used for additions to property, plant and equipment (430,225 ) (265,394 ) Cash paid for acquisitions and licenses (12,647 ) (22,167 ) Cash received from divestitures 49,786 — Cash paid for investments (45,000 ) (20,000 ) Cash received for investments 45,000 75,000 Other investing activities (3,097 ) 2,691 (396,183 ) (229,870 ) Cash flows from financing activities Repayment of long-term debt (45 ) (330,043 ) Issuance of long-term debt — 342,000 Common shares reissued for benefit plans, net of tax payments (2,465 ) 1,264 Common shares repurchased — (62,308 ) Payment of debt issuance costs — (11,229 ) Distributions to noncontrolling interests (643 ) (877 ) Other financing activities 568 163 (2,585 ) (61,030 ) Cash classified as held for sale — (5,687 ) Net increase in cash and cash equivalents 13,469 141,513 Cash and cash equivalents Beginning of period 424,155 276,915 End of period $ 437,624 $ 418,428 The accompanying notes are an integral part of these consolidated financial statements. 4 United States Cellular Corporation Consolidated Balance Sheet — Assets (Unaudited) June 30, December 31, (Dollars in thousands) Current assets Cash and cash equivalents $ 437,624 $ 424,155 Short-term investments 100,738 127,039 Accounts receivable Customers and agents, less allowances of $21,953 and $21,337, respectively 316,933 341,439 Roaming 42,146 36,557 Affiliated 32 621 Other, less allowances of $2,358 and $2,200, respectively 71,650 63,204 Inventory 183,139 127,056 Income taxes receivable 324 74,791 Prepaid expenses 61,194 55,980 Net deferred income tax asset 35,641 31,905 Other current assets 11,197 10,096 1,260,618 1,292,843 Assets held for sale — 49,647 Investments Licenses 1,484,202 1,470,769 Goodwill 494,737 494,737 Customer lists, net of accumulated amortization of $96,742 and $96,597, respectively 170 314 Investments in unconsolidated entities 175,663 138,096 Notes and interest receivable — long-term 82 1,921 Long-term investments 55,468 30,057 2,210,322 2,135,894 Property, plant and equipment In service and under construction 7,232,771 7,008,449 Less: Accumulated depreciation 4,349,653 4,218,147 2,883,118 2,790,302 Other assets and deferred charges 71,194 59,290 Total assets $ 6,425,252 $ 6,327,976 The accompanying notes are an integral part of these consolidated financial statements. 5 United States Cellular Corporation Consolidated Balance Sheet — Liabilities and Equity (Unaudited) June 30, December 31, (Dollars and shares in thousands) Current liabilities Current portion of long-term debt $ 127 $ 127 Accounts payable Affiliated 15,312 12,183 Trade 239,950 303,779 Customer deposits and deferred revenues 202,485 181,355 Accrued taxes 44,250 34,095 Accrued compensation 51,305 69,551 Other current liabilities 89,284 121,190 642,713 722,280 Liabilities held for sale — 1,051 Deferred liabilities and credits Net deferred income tax liability 840,484 799,190 Other deferred liabilities and credits 247,692 248,213 Long-term debt 880,623 880,320 Commitments and contingencies — — Noncontrolling interests with redemption features 1,050 1,005 Equity U.S. Cellular shareholders’ equity Series A Common and Common Shares Authorized 190,000 shares (50,000 Series A Common and 140,000 Common Shares) Issued 88,074 shares (33,006 Series A Common and 55,068 Common Shares) Outstanding 84,730 shares (33,006 Series A Common and 51,724 Common Shares) and 84,557 shares (33,006 Series A Common and 51,551 Common Shares), respectively Par Value ($1 per share) ($33,006 Series A Common and $55,068 Common Shares) 88,074 88,074 Additional paid-in capital 1,399,010 1,387,341 Treasury shares, at cost, 3,344 and 3,517 Common Shares, respectively (146,057 ) (152,817 ) Retained earnings 2,403,312 2,297,363 Total U.S. Cellular shareholders’ equity 3,744,339 3,619,961 Noncontrolling interests 68,351 55,956 Total equity 3,812,690 3,675,917 Total liabilities and equity $ 6,425,252 $ 6,327,976 The accompanying notes are an integral part of these consolidated financial statements. 6 United States Cellular Corporation Consolidated Statement of Changes in Equity (Unaudited) U.S. Cellular Shareholders (Dollars in thousands) Series A Common and Common Shares Additional Paid-In Capital Treasury Shares Retained Earnings Total U.S. Cellular Shareholders’ Equity Noncontrolling Interests Total Equity Balance, December 31, 2011 $ 88,074 $ 1,387,341 $ (152,817 ) $ 2,297,363 $ 3,619,961 $ 55,956 $ 3,675,917 Add (Deduct) Net income attributable to U.S. Cellular shareholders — — — 115,177 115,177 — 115,177 Net income attributable to noncontrolling interests classified as equity — 13,038 13,038 Incentive and compensation plans — 165 6,760 (9,228 ) (2,303 ) — (2,303 ) Stock-based compensation awards — 10,960 — — 10,960 — 10,960 Tax windfall (shortfall) from stock awards — 544 — — 544 — 544 Distributions to noncontrolling interests — (643 ) (643 ) Balance, June 30, 2012 $ 88,074 $ 1,399,010 $ (146,057 ) $ 2,403,312 $ 3,744,339 $ 68,351 $ 3,812,690 The accompanying notes are an integral part of these consolidated financial statements. 7 United States Cellular Corporation Consolidated Statement of Changes in Equity (Unaudited) U.S. Cellular Shareholders (Dollars in thousands) Series A Common and Common Shares Additional Paid-In Capital Treasury Shares Retained Earnings Total U.S. Cellular Shareholders’ Equity Noncontrolling Interests Total Equity Balance, December 31, 2010 $ 88,074 $ 1,368,487 $ (105,616 ) $ 2,135,507 $ 3,486,452 $ 53,518 $ 3,539,970 Add (Deduct) Net income attributable to U.S. Cellular shareholders — — — 110,100 110,100 — 110,100 Net income attributable to noncontrolling interests classified as equity — 11,254 11,254 Repurchase of Common Shares — — (62,308 ) — (62,308 ) — (62,308 ) Incentive and compensation plans — 79 14,399 (13,184 ) 1,294 — 1,294 Stock-based compensation awards — 10,798 — — 10,798 — 10,798 Tax windfall (shortfall) from stock awards — (1,198 ) — — (1,198 ) — (1,198 ) Distributions to noncontrolling interests — (877 ) (877 ) Balance, June 30, 2011 $ 88,074 $ 1,378,166 $ (153,525 ) $ 2,232,423 $ 3,545,138 $ 63,895 $ 3,609,033 The accompanying notes are an integral part of these consolidated financial statements. 8 United States Cellular Corporation Notes to Consolidated Financial Statements 1. Basis of Presentation United States Cellular Corporation (“U.S. Cellular”), a Delaware Corporation, is an 84%-owned subsidiary of Telephone and Data Systems, Inc. (“TDS”). The accounting policies of U.S. Cellular conform to accounting principles generally accepted in the United States of America (“GAAP”) as set forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). The consolidated financial statements include the accounts of U.S. Cellular, its majority-owned subsidiaries, general partnerships in which U.S. Cellular has a majority partnership interest and certain entities in which U.S. Cellular has a variable interest that require consolidation under GAAP. All material intercompany accounts and transactions have been eliminated. Certain prior year amounts have been reclassified to conform to the 2012 presentation. The consolidated financial statements included herein have been prepared by U.S. Cellular, without audit, pursuant to the rulesand regulations of the Securities and Exchange Commission (“SEC”). Certain information and disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. However, U.S. Cellular believes that the disclosures included herein are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in U.S. Cellular’s Annual Report on Form10-K (“Form10-K”) for the year ended December31, 2011. The accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring items, unless otherwise disclosed) necessary for a fair statement of the financial position as of June 30, 2012 and December 31, 2011, and the results of operations for the three and six months ended June 30, 2012 and 2011 and cash flows and changes in equity for the six months ended June 30, 2012 and 2011. The Consolidated Statement of Comprehensive Income was not included because comprehensive income for the three and six months ended June 30, 2012 and 2011 equaled net income. The results of operations for the three and six months ended June 30, 2012 and 2011 and cash flows and changes in equity for the six months ended June 30, 2012 and 2011 are not necessarily indicative of the results to be expected for the full year. Recent Accounting Pronouncements On July 27, 2012, the FASB issued Accounting Standards Update 2012-02, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”). ASU 2012-02 is intended to reduce the cost and complexity of the annual indefinite-lived intangible assets impairment testing by providing entities an option to perform a “qualitative” assessment to determine whether further impairment testing is necessary. As such, there is the possibility that quantitative assessments would not need to be performed if it is more likely than not that no impairment exists. U.S. Cellular is required to adopt the provisions of ASU 2012-02, which is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. The adoption of ASU 2012-02 is not expected to have a significant impact on U.S. Cellular’s financial position or results of operations. Agent Liabilities U.S. Cellular has relationships with agents, which are independent businesses that obtain customers for U.S. Cellular. At June 30, 2012 and December 31, 2011, U.S. Cellular had accrued $50.2 million and $75.3 million, respectively, for amounts due to agents, including rebates and commissions. These amounts are included in Other current liabilities in the Consolidated Balance Sheet. Amounts Collected from Customers and Remitted to Governmental Authorities If a tax is assessed upon the customer and U.S. Cellular merely acts as an agent in collecting the tax on behalf of the imposing governmental authority, then amounts collected from customers and remitted to governmental authorities are recorded on a net basis within a tax liability account in the Consolidated Balance Sheet. If the tax is assessed upon U.S. Cellular, then amounts collected from customers as recovery of the tax are recorded in Service revenues and amounts remitted to governmental authorities are recorded in Selling, general and administrative expenses in the Consolidated Statement of Operations. The amounts recorded gross in revenues that are billed to customers and remitted to governmental authorities totaled $34.7 million and $69.9 million for the three and six months ended June 30, 2012, respectively, and $31.1 million and $62.4 million for the three and six months ended June 30, 2011, respectively. 9 2. Revision of Prior Period Amounts In preparing its Consolidated Statement of Cash Flows for the year ended December31, 2011, U.S. Cellular discovered certain errors related to the classification of outstanding checks with the right of offset and the classification of Accounts payable-trade for Additions to property, plant and equipment. These errors resulted in the misstatement of Cash and cash equivalents and Accounts payable-trade as of December31, 2010 and each quarterly period in 2011, and the misstatement of Cash flows from operating activities and Cash flows from investing activities for the years ended December31, 2010 and 2009 and each of the quarterly periods in 2011 and 2010. In accordance with SEC Staff Accounting Bulletin Nos.99 and 108 (“SAB99” and “SAB108”), U.S. Cellular evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendment of previously filed reports was not required. However, in order to provide consistency in the Consolidated Statement of Cash Flows and as permitted by SAB108, revisions for these immaterial amounts to previously reported amounts were reflected in the financial information as of and for the periods ended December 31, 2011, are reflected in the financial information herein and will be reflected in future filings containing such financial information. In preparing its financial statements for the nine months ended September 30, 2011, U.S. Cellular discovered certain errors related to accounting for asset retirement obligations and asset retirement costs. These errors resulted in the overstatement of Total operating expenses, Property, plant and equipment, net and Other deferred liabilities and credits in the first and second quarter 2011 interim financial statements and in the 2010, 2009 and 2008 annual periods reported in the Company’s December 31, 2010 financial statements. The December 31, 2007 Retained earnings balance presented in the December 31, 2010 annual financial statements also was overstated as a result of these errors. In accordance with SAB 99 and SAB 108, U.S. Cellular evaluated these errors and determined that they were immaterial to each of the reporting periods affected and, therefore, amendments of previously filed reports were not required. However, if the adjustments to correct the cumulative errors had been recorded in the third quarter 2011, U.S. Cellular believes that the impact would have been significant to the third quarter results and would have impacted comparisons to prior periods. As permitted by SAB 108, revisions for these immaterial amounts to previously reported annual and quarterly results were reflected in the financial information as of and for the periods ended September 30, 2011 and December 31, 2011, and are reflected in the financial information herein. 10 In accordance with SAB 108, the combined effects of the foregoing revisions to the Consolidated Statement of Operations and the Consolidated Statement of Cash Flows were as follows: Consolidated Statement of Operations— Three Months Ended June 30, 2011 As previously reported (1) (Dollars in thousands except per share amounts) Adjustment Revised Depreciation, amortization and accretion $ 148,283 $ (1,706 ) $ 146,577 Total operating expenses 973,792 (1,706 ) 972,086 Operating income 102,390 1,706 104,096 Income before income taxes 113,958 1,706 115,664 Income tax expense 34,077 655 34,732 Net income 79,881 1,051 80,932 Net income attributable to U.S. Cellular shareholders 73,888 1,051 74,939 Basic earnings per share attributable to U.S. Cellular shareholders 0.87 0.01 0.88 Diluted earnings per share attributable to U.S. Cellular shareholders 0.87 0.01 0.88 Consolidated Statement of Operations— Six Months Ended June 30, 2011 As previously reported (1) (Dollars in thousands except per share amounts) Adjustment Revised Depreciation, amortization and accretion $ 293,328 $ (3,411 ) $ 289,917 Total operating expenses 1,973,841 (3,411 ) 1,970,430 Operating income 159,433 3,411 162,844 Income before income taxes 177,430 3,411 180,841 Income tax expense 58,169 1,310 59,479 Net income 119,261 2,101 121,362 Net income attributable to U.S. Cellular shareholders 107,999 2,101 110,100 Basic earnings per share attributable to U.S. Cellular shareholders 1.27 0.02 1.29 Diluted earnings per share attributable to U.S. Cellular shareholders 1.26 0.02 1.28 Consolidated Statement of Cash Flows— Six Months Ended June 30, 2011 As previously reported (1) (Dollars in thousands) Adjustment Revised Net income $ 119,261 $ 2,101 $ 121,362 Depreciation, amortization and accretion 293,328 (3,411 ) 289,917 Change in Accounts payable-trade 8,588 15,247 23,835 Change in Accrued taxes 10,215 1,310 11,525 Change in Other assets and liabilities (74,549 ) (579 ) (75,128 ) Cash flows from operating activities 423,432 14,668 438,100 Cash used for additions to property, plant and equipment (258,040 ) (7,354 ) (265,394 ) Cash flows from investing activities (222,516 ) (7,354 ) (229,870 ) Net increase (decrease) in cash and cash equivalents 134,199 7,314 141,513 In Quarterly Report on Form 10-Q for the period ended June 30, 2011, filed on August 8, 2011. 11 3. Fair Value Measurements As of June 30, 2012 and December 31, 2011, U.S.Cellular did not have any financial assets or liabilities that were required to be recorded at fair value in its Consolidated Balance Sheet in accordance with GAAP. However, U.S.Cellular has applied the provisions of fair value accounting for purposes of computing the fair value of financial instruments for disclosure purposes as displayed below. Under the provisions of GAAP, fair value is a market-based measurement and not an entity-specific measurement, based on an exchange transaction in which the entity sells an asset or transfers a liability (exit price). The provisions also establish a fair value hierarchy that contains three levels for inputs used in fair value measurements. Level 1 inputs include quoted market prices for identical assets or liabilities in active markets. Level 2 inputs include quoted market prices for similar assets and liabilities in active markets or quoted market prices for identical assets and liabilities in inactive markets. Level 3 inputs are unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. A financial instrument’s level within the fair value hierarchy is not representative of its expected performance or its overall risk profile and, therefore, Level 3 assets are not necessarily higher risk than Level 2 assets or Level 1 assets. Level within June 30, December 31, the Fair Value Hierarchy Book Value Fair Value Book Value Fair Value (Dollars in thousands) Cash and cash equivalents 1 $ 437,624 $ 437,624 $ 424,155 $ 424,155 Short-term investments (1)(2) Government-backed securities (3) 1 100,738 100,738 127,039 127,039 Long-term investments (1)(4) Government-backed securities (3) 1 55,468 55,468 30,057 30,140 Long-term debt (5) 6.95% Senior Notes 1 342,000 366,624 342,000 364,162 6.7% Senior Notes 2 534,338 540,928 534,111 534,860 Designated as held-to-maturity investments and recorded at amortized cost in the Consolidated Balance Sheet. Maturities are less than twelve months from the respective balance sheet dates. Includes U.S. treasuries and corporate notes guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. At June 30, 2012, maturities range between 12 and 21 months. Excludes capital lease obligations and current portion of Long-term debt. 12 The fair values of Cash and cash equivalents and Short-term investments approximate their book values due to the short-term nature of these financial instruments. The fair values of Long-term investments were estimated using quoted market prices for the individual issuances. The fair value of Long-term debt, excluding capital lease obligations and the current portion of such Long- term debt, was estimated using market prices for the 6.95% Senior Notes, which are publicly traded, and discounted cash flow analysis using an estimated yield to maturity of 6.75% for the 6.7% Senior Notes, which are not publicly traded. As of June 30, 2012 and December 31, 2011, U.S.Cellular did not have nonfinancial assets or liabilities that required the application of fair value accounting for purposes of reporting such amounts in the Consolidated Balance Sheet. 4. Income Taxes U.S. Cellular is included in a consolidated federal income tax return and in certain state income tax returns with other members of the TDS consolidated group. For financial statement purposes, U.S. Cellular and its subsidiaries compute their income tax expense as if they comprised a separate affiliated group and were not included in the TDS consolidated group. U.S. Cellular’s overall effective tax rate on Income before income taxes for the three and six months ended June 30, 2012 was 36.9% and 32.0%, respectively, and for the three and six months ended June 30, 2011 was 30.0% and 32.9%, respectively. The effective tax rate for the three months ended June 30, 2011 was lower than the rate for the three months ended June 30, 2012 primarily as a result of tax benefits from the expiration of the statutes of limitation for certain tax years in 2011. The benefits from this change, along with other discrete items, decreased income tax expense for the three months ended June 30, 2011 by $4.5 million; absent these benefits, the effective tax rate for such period would have been higher by 8.4 percentage points. The effective tax rate for the six months ended June 30, 2012 was lower than the rate for the six months ended June 30, 2011 primarily as a result of tax benefits related to the expiration of the statutes of limitation for certain tax years in 2012 and correction of deferred tax balances related to certain partnership investments in 2012. The amount of the correction was $3.7 million and relates to the quarter ended December 31, 2011. The benefits from this change, along with other discrete items, decreased income tax expense for the six months ended June 30, 2012 by $8.4 million; absent these benefits, the effective tax rate for such period would have been higher by 4.5 percentage points. U.S. Cellular incurred a federal net operating loss in 2011 largely attributable to 100% bonus depreciation applicable to qualified capital expenditures. U.S. Cellular carried back this federal net operating loss to prior tax years, and received a $58.2 million refund in 2012 for carrybacks to 2009 and 2010 tax years. U.S. Cellular’s future federal income tax liabilities associated with the benefits realized from bonus depreciation are accrued as a component of Net deferred income tax liability (noncurrent) in the Consolidated Balance Sheet. The bonus depreciation rate for federal income tax purposes is 50% for 2012 and will expire at the end of the year. U.S. Cellular expects federal income tax payments to substantially increase beginning in 2012 and remain at a higher level for several years as the amount of U.S. Cellular’s federal tax depreciation deduction substantially decreases. 5. Earnings Per Share Basic earnings per share attributable to U.S. Cellular shareholders is computed by dividing Net income attributable to U.S. Cellular shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share attributable to U.S. Cellular shareholders is computed by dividing Net income attributable to U.S. Cellular shareholders by the weighted average number of common shares outstanding during the period adjusted to include the effects of potentially dilutive securities. Potentially dilutive securities primarily include incremental shares issuable upon exercise of outstanding stock options and the vesting of restricted stock units. The amounts used in computing earnings per Common and SeriesA Common Share and the effects of potentially dilutive securities on the weighted average number of Common and SeriesA Common Shares are as follows: Three Months Ended Six Months Ended June 30, June 30, (Dollars and shares in thousands, except per share amounts) Net income attributable to U.S. Cellular shareholders $ 52,685 $ 74,939 $ 115,177 $ 110,100 Weighted average number of shares used in basic earnings per share 84,707 84,930 84,638 85,206 Effects of dilutive securities: Stock options 54 166 74 167 Restricted stock units 300 301 364 366 Weighted average number of shares used in diluted earnings per share 85,061 85,397 85,076 85,739 Basic earnings per share attributable to U.S. Cellular shareholders $ 0.62 $ 0.88 $ 1.36 $ 1.29 Diluted earnings per share attributable to U.S. Cellular shareholders $ 0.62 $ 0.88 $ 1.35 $ 1.28 13 Certain Common Shares issuable upon the exercise of stock options or vesting of restricted stock units were not included in average diluted shares outstanding for the calculation of Diluted earnings per share because their effects were antidilutive. The number of such Common Shares excluded is shown in the table below. Three Months Ended Six Months Ended June 30, June 30, (Shares in thousands) Stock options 2,264 1,569 2,668 1,315 Restricted stock units 208 168 415 141 6. Acquisitions, Divestitures and Exchanges U.S. Cellular assesses its existing wireless interests on an ongoing basis with a goal of improving the competitiveness of its operations and maximizing its long-term return on investments. As part of this strategy, U.S. Cellular reviews attractive opportunities to acquire additional operating markets and wireless spectrum. In addition, U.S. Cellular may seek to divest outright or include in exchanges for other wireless interests those interests that are not strategic to its long-term success. In March 2012, U.S. Cellular sold the majority of the assets and liabilities of a wireless market for $49.8 million in cash, net of working capital adjustments. In connection with the sale, a $4.2 million gain was recorded in Loss on asset disposals, net in the Consolidated Statement of Operations for the six months ended June 30, 2012. At December 31, 2011, assets and liabilities of $49.6 million and $1.1 million, respectively, related to this wireless market were classified in the Consolidated Balance Sheet as “held for sale.” On June 19, 2012, U.S. Cellular entered into an agreement to acquire seven 700 MHz licenses covering portions of Illinois, Michigan, Minnesota, Missouri, Nebraska, Oregon, Washington and Wisconsin for $57.7 million. The acquisition requires approval from the Federal Communications Commission (“FCC”) and, if approved, is expected to close in the fourth quarter of 2012. On April 17, 2012, U.S. Cellular entered into an agreement to acquire four 700 MHz licenses covering portions of Nebraska, Iowa, Missouri, Kansas and Oklahoma for $34.0 million. The acquisition requires approval from the FCC and, if approved, is expected to close in the third quarter of 2012. Acquisitions, divestitures and exchanges did not have a material impact in U.S. Cellular’s consolidated financial statements for the periods presented, and pro forma results, assuming acquisitions, divestitures and exchanges had occurred at the beginning of each period presented, would not be materially different from the results reported. U.S. Cellular’s acquisitions during the six months ended June 30, 2012 and 2011 and the allocation of the purchase price for these acquisitions were as follows: Allocation of Purchase Price Intangible assets subject to amortization Net tangible assets/ (liabilities) Purchase price (1) Goodwill Licenses (Dollars in thousands) Licenses $ 12,647 $ — $ 12,647 $ — $ — Total $ 12,647 $ — $ 12,647 $ — $ — Licenses $ 2,800 $ — $ 2,800 $ — $ — Businesses 24,572 — 15,592 2,252 6,728 Total $ 27,372 $ — $ 18,392 $ 2,252 $ 6,728 (1) Cash amounts paid for acquisitions may differ from the purchase price due to cash acquired in the transactions and the timing of cash payments related to the respective transactions. 14 7. Intangible Assets Changes in U.S. Cellular’s Licenses for the six months ended June 30, 2012 and 2011 are presented below. There were no significant changes to Goodwill or Customer lists during the periods presented. Licenses June 30, June 30, (Dollars in thousands) Balance, beginning of period $ 1,470,769 $ 1,452,101 Acquisitions 12,647 2,800 Other 786 — Balance, end of period $ 1,484,202 $ 1,454,901 8. Investments in Unconsolidated Entities Investments in unconsolidated entities consist of amounts invested in wireless entities in which U.S. Cellular holds a noncontrolling interest. These investments are accounted for using either the equity or cost method. Equity in earnings of unconsolidated entities totaled $25.2 million and $22.5 million in the three months ended June 30, 2012 and 2011, respectively, and $46.8 million and $43.4 million in the six months ended June 30, 2012 and 2011, respectively; of those amounts, U.S. Cellular’s investment in the Los Angeles SMSA Limited Partnership (“LA Partnership”) contributed $19.2 million and $14.1 million in the three months ended June 30, 2012 and 2011, respectively, and $36.3 million and $27.1 million in the six months ended June 30, 2012 and 2011, respectively. U.S. Cellular held a 5.5% ownership interest in the LA Partnership during these periods. The following table, which is based on information provided in part by third parties, summarizes the combined results of operations of U.S. Cellular’s equity method investments: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Revenues $ 1,420,492 $ 1,355,114 $ 2,851,865 $ 2,679,573 Operating expenses 1,014,995 1,034,407 2,086,883 2,065,762 Operating income 405,497 320,707 764,982 613,811 Other income (expense), net 1,320 1,386 2,236 2,813 Net income $ 406,817 $ 322,093 $ 767,218 $ 616,624 9. Commitments, Contingencies and Other Liabilities Agreements As previously disclosed, on August17, 2010, U.S. Cellular and Amdocs Software Systems Limited (“Amdocs”) entered into a Software License and Maintenance Agreement (“SLMA”) and a Master Service Agreement (“MSA”) (collectively, the “Amdocs Agreements”) to develop a Billing and Operational Support System (“B/OSS”). Pursuant to an updated Statement of Work dated June 29, 2012, the implementation of B/OSS is expected to take until 2013 to complete and payments to Amdocs are estimated to be approximately $148.5 million (subject to certain potential adjustments). The $148.5 million will be paid in installments through the second half of 2013. As of June 30, 2012, $67.4 million had been paid to Amdocs. 15 Indemnifications U.S. Cellular enters into agreements in the normal course of business that provide for indemnification of counterparties. The terms of the indemnifications vary by agreement. The events or circumstances that would require U.S. Cellular to perform under these indemnities are transaction specific; however, these agreements may require U.S. Cellular to indemnify the counterparty for costs and losses incurred from litigation or claims arising from the underlying transaction. U.S. Cellular is unable to estimate the maximum potential liability for these types of indemnifications as the amounts are dependent on the outcome of future events, the nature and likelihood of which cannot be determined at this time. Historically, U.S. Cellular has not made any significant indemnification payments under such agreements. Legal Proceedings U.S. Cellular is involved or may be involved from time to time in legal proceedings before the FCC, other regulatory authorities, and/or various state and federal courts. If U.S. Cellular believes that a loss arising from such legal proceedings is probable and can be reasonably estimated, an amount is accrued in the financial statements for the estimated loss. If only a range of loss can be determined, the best estimate within that range is accrued; if none of the estimates within that range is better than another, the low end of the range is accrued. The assessment of the expected outcomes of legal proceedings is a highly subjective process that requires judgments about future events. The legal proceedings are reviewed at least quarterly to determine the adequacy of accruals and related financial statement disclosures. The ultimate outcomes of legal proceedings could differ materially from amounts accrued in the financial statements. U.S. Cellular has accrued $1.8 million and $1.7 million with respect to legal proceedings and unasserted claims as of June 30, 2012 and December 31, 2011, respectively. U.S. Cellular has not accrued any amount for legal proceedings if it cannot estimate the amount of the possible loss or range of loss. U.S. Cellular does not believe that the amount of any contingent loss in excess of the amounts accrued would be material. Subpoena November 1, 2011, TDS received a subpoena from the FCC’s Office of Inspector General requesting information regarding receipt of Federal Universal Service Fund support relating to TDS and its affiliates, which includes U.S. Cellular. TDS has provided the information requested and has not received any further communications from the FCC regarding this matter after providing such information. TDS intends to fully cooperate with any further requests for information. TDS cannot predict any action that may be taken as a result of the request. 10. Variable Interest Entities (VIEs) Consolidated VIEs As of June 30, 2012, U.S. Cellular holds a variable interest in and consolidates the following VIEs under GAAP: · Aquinas Wireless L.P. (“Aquinas Wireless”); · King Street Wireless L.P. (“King Street Wireless”) and King Street Wireless, Inc., the general partner of King Street Wireless; · Barat Wireless L.P. (“Barat Wireless”) and Barat Wireless,Inc., the general partner of Barat Wireless; and · Carroll Wireless L.P. (“Carroll Wireless”) and CarrollPCS,Inc., the general partner of Carroll Wireless. The power to direct the activities of the VIEs that most significantly impact their economic performance is shared. Specifically, the general partner of each of these VIEs has the exclusive right to manage, operate and control the limited partnerships and make all decisions to carry on the business of the partnerships; however, the general partner of each partnership needs consent of the limited partner, a U.S. Cellular subsidiary, to sell or lease certain licenses, to make certain large expenditures, admit other partners or liquidate the limited partnerships. Although the power to direct the activities of the VIEs is shared, U.S. Cellular has a disproportionate level of exposure to the variability associated with the economic performance of the VIEs, indicating that U.S. Cellular is the primary beneficiary of the VIEs in accordance with GAAP. Accordingly, these VIEs are consolidated. U.S. Cellular’s capital contributions and advances made to these VIEs totaled $5.0 million and $6.8 million in the six months ended June 30, 2012 and 2011, respectively. From time to time, the FCC conducts auctions through which additional spectrum is made available for the provision of wireless services. U.S. Cellular participated in spectrum auctions indirectly through its interests in Aquinas Wireless, King Street Wireless, Barat Wireless and Carroll Wireless, collectively, the “limited partnerships.”Each limited partnership participated in and was awarded spectrum licenses in one of four separate spectrum auctions (FCC Auctions 78, 73, 66, and 58). Each limited partnership qualified as a “designated entity” and thereby was eligible for bidding credits with respect to licenses purchased in accordance with the rules defined by the FCC for each auction. In most cases, the bidding credits resulted in a 25% discount from the gross winning bid. 16 The following table presents the classification of the consolidated VIEs’ assets and liabilities in U.S. Cellular’s Consolidated Balance Sheet. June 30, December 31, (Dollars in thousands) Assets Cash and cash equivalents $ 7,933 $ 12,086 Other current assets 156 47 Licenses 486,136 483,059 Property, plant and equipment, net 13,140 9,450 Other assets and deferred charges 836 153 Total assets $ 508,201 $ 504,795 Liabilities Current liabilities $ 624 $ 957 Deferred liabilities and credits 1,620 — Total liabilities $ 2,244 $ 957 17 Other Related Matters U.S. Cellular may agree to make additional capital contributions and/or advances to the VIEs discussed above and/or to their general partners to provide additional funding for the development of licenses granted in the various auctions. U.S. Cellular may finance such amounts with a combination of cash on hand, borrowings under its revolving credit agreement and/or long-term debt. There is no assurance that U.S. Cellular will be able to obtain additional financing on commercially reasonable terms or at all to provide such financial support. Aquinas Wireless, King Street Wireless, Barat Wireless and Carroll Wireless were formed to participate in FCC auctions of wireless spectrum and to fund, establish, and provide wireless service with respect to any FCC licenses won in the auctions. As such, these entities have risks similar to the business risks described in the “Risk Factors” in U.S. Cellular’s Form 10-K for the year ended December 31, 2011. U.S. Cellular began offering fourth generation Long-term Evolution (“4G LTE”) service in certain cities within its service areas during the first quarter of 2012 and has plans to expand the deployment of 4G LTE to cover over 50 percent of customers by the end of 2012. U.S. Cellular currently provides 4G LTE service in conjunction with King Street Wireless. Aquinas Wireless, Barat Wireless and Carroll Wireless are still in the process of developing long-term business plans. On May 21, 2012, U.S. Cellular entered into an agreement to acquire 100% of the ownership interest in Barat Wireless, Inc., the general partner of Barat Wireless L.P., for an immaterial amount.
